COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00075-CR


Kendell Shawn Vanbelle a/k/a              §   From Criminal District Court No. 1
Shawn Vanbelle
                                          §   of Tarrant County (1244339D)

                                          §   May 9, 2013
v.
                                          §   Opinion by Chief Justice Livingston
                                              (nfp)

The State of Texas                        §   Dissent by Justice Dauphinot (p)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _________________________________
                                          Chief Justice Terrie Livingston